                                          1 Wesley D. Ray (SBN 026351)
                                            Wesley.Ray@SacksTierney.com
                                          2
                                            Philip R. Rudd (SBN 014026)
                                          3 Philip.Rudd@SacksTierney.com
                                            SACKS TIERNEY P.A.
                                          4 4250 N. Drinkwater Blvd., 4th Floor
                                          5 Scottsdale, AZ 85251-3693
                                            Telephone: 480.425.2600
                                          6 Facsimile: 480.970.4610
                                            Attorneys for Debtors
                                          7
                                          8
                                                               IN THE UNITED STATES BANKRUPTCY COURT
                                          9
                                                                          THE DISTRICT OF ARIZONA
                                         10
                                         11 In re:                                       Chapter 11 Proceedings
                       P.A., ATTORNEYS




                                         12 ANDES INDUSTRIES, INC.,                      Case No.: 2:19-bk-14585-PS
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                                                                         Joint Administration With
                                         13 PCT INTERNATIONAL, INC.,                     Case No. 2:19-bk-14586-PS
             FOURTH FLOOR




                                         14
SACKS TIERNEY




                                                   Debtors.                              Adv. No:
                                         15
                                            This filing applies to:
                                         16                                              COMPLAINT FOR DECLARATORY
                                                       Both Debtors                      AND INJUNCTIVE RELIEF; WRIT
                                         17         X PCT International                  OF MANDAMUS; DAMAGES
                                         18          ___ Andes International

                                         19 PCT INTERNATIONAL, INC.,
                                         20      Plaintiff,

                                         21 v.
                                         22
                                            JOVITA CARRANZA, IN HER
                                         23 CAPACITY AS ADMINISTRATOR FOR
                                            THE U.S. SMALL BUSINESS
                                         24 ADMINISTRATION,
                                         25
                                                     Defendant.
                                         26
                                         27
                                         28

                                          Case 2:20-ap-00118-PS
                                            2714627.v1               Doc 1 Filed 05/05/20 Entered 05/05/20 14:54:10   Desc
                                                                     Main Document     Page 1 of 24
                                          1          Plaintiff PCT International, Inc. (“PCT” or “Plaintiff”), debtor and debtor-in-
                                          2   possession in the above-captioned Chapter 11 proceeding, for its Complaint for Injunctive
                                          3   and Declaratory Relief (“Complaint”) against Defendant Jovita Carranza, in her capacity as
                                          4   administrator for the U.S. Small Business Administration (“Defendant” or “SBA”), hereby
                                          5   alleges and prays as follows:
                                          6                                           OVERVIEW
                                          7          1.     Pursuant to the Coronavirus Aid, Relief, and Economic Security Act, H.R. 748
                                          8   (the “CARES Act”), Congress and the President temporarily added a new program entitled
                                          9   the “Paycheck Protection Program” to the SBA’s Section 7(a) Loan Program (hereinafter
                                         10   referred to as the “PPP”). The pertinent portion of the CARES Act relating to the PPP (i.e.,
                                         11   Section 1102 of the CARES Act) is attached hereto as Exhibit “A.”
                                         12          2.     The PPP is intended to provide economic relief to small businesses nationwide
                       P.A., ATTORNEYS




                                         13   who have been adversely impacted under the Coronavirus Disease 2019 (“COVID-19”).
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14          3.     Among other things, the PPP provides that, so long as the funds disbursed to a
             FOURTH FLOOR




                                         15   small business pursuant to the PPP are used for certain specified purposes, then the small
SACKS TIERNEY




                                         16   business will not have to repay the funds disbursed to it.
                                         17          4.     Consequently, the PPP is “not a loan program at all. It is a grant or support
                                         18   program.”    See Opinion entered on May 1, 2020 in Roman Catholic Church of the
                                         19   Archdiocese of Sante Fe v. U.S. Small Business Administration (Roman Catholic Church of
                                         20   the Archdiocese of Sante Fe), Case No. 18-13027 (Bankr. D.N.M. 2020) (“New Mexico
                                         21   Opinion”) at p. 10. A copy of the New Mexico Opinion is attached hereto as Exhibit “B.”
                                         22          5.     There is nothing in the CARES Act that provides that Chapter 11 debtors-in-
                                         23   possession are disqualified from participating in the PPP.
                                         24          6.     Nevertheless, in connection with the administration of the PPP, Defendant
                                         25   issued Official Form 2483 entitled the Paycheck Protection Program Borrower Application
                                         26   Form (the “PPP Application”) which requires small business applicants for the PPP to state
                                         27   whether they are “presently involved in any bankruptcy” (the “No Bankruptcy
                                         28   Requirement”) and, if they state that they are, then “the loan will not be approved.” A copy

                                                                                         2
                                          Case 2:20-ap-00118-PS
                                            2714627.v1                Doc 1 Filed 05/05/20 Entered 05/05/20 14:54:10         Desc
                                                                      Main Document     Page 2 of 24
                                          1   of the PPP Application is attached hereto as Exhibit “C.”
                                          2         7.     Further, the SBA issued a Paycheck Protection Program Lender Application
                                          3   Form – Paycheck Protection Program Loan Guaranty (“PPP Lender Application”) which
                                          4   states that the PPP loan cannot be approved unless the applicant certifies that neither the
                                          5   applicant nor any owner is presently involved in any bankruptcy. A copy of the PPP Lender
                                          6   Application is attached hereto as Exhibit “D.”
                                          7         8.     On April 28, 2020, the SBA issued an interim final rule (the “April 28th Rule”).
                                          8   The April 28th Rule purports to disqualify bankruptcy debtors from the PPP by stating :
                                          9         Will I be approved for a PPP loan if my business is in bankruptcy?
                                         10
                                                    No. If the applicant or the owner of the applicant is the debtor in a bankruptcy
                                         11         proceeding, either at the time it submits the application or at any time before
                                                    the loan is disbursed, the applicant is ineligible to receive a PPP loan. . . .The
                                         12
                                                    Administrator, in consultation with the Secretary, determined that providing
                       P.A., ATTORNEYS




                                         13         PPP loans to debtors in bankruptcy would present an unacceptably high risk
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                                    for an unauthorized use of funds or non-repayment of unforgiven loans.
                                         14         (emphasis added).
             FOURTH FLOOR




                                         15         9.     Defendant’s inclusion of the No Bankruptcy Requirement for participation in
SACKS TIERNEY




                                         16   the PPP—in the PPP Application, the PPP Lender Application, the April 28th Rule and in
                                         17   other aspects of the administration of the PPP—is:
                                         18                (a)    “[A]rbitrary, capricious, an abuse of discretion, or otherwise not in
                                         19         accordance with law” (5 U.S.C. § 706(2)(A));
                                         20                (b)    “[I]n excess of statutory jurisdiction, authority, or limitations, or short
                                         21         of statutory right” (5 U.S.C. § 706(2)(A)); and
                                         22                (c)    Discriminatory against debtors in bankruptcy in violation of 11 U.S.C.
                                         23         § 525(a).
                                         24         10.    This is an action against the SBA under the Administrative Procedure Act, 5
                                         25   U.S.C. §§ 701 et seq. (the “APA”) and 11 U.S.C. §§ 105 and 525, seeking:
                                         26                a.     An order setting aside and vacating the SBA’s No Bankruptcy
                                         27         Requirement in the PPP Application, the PPP Lender Application, the April 28th
                                         28         Rule, and any and all other procedures, processes and/or documents relating to the
                                                                                         3
                                          Case 2:20-ap-00118-PS
                                            2714627.v1                Doc 1 Filed 05/05/20 Entered 05/05/20 14:54:10            Desc
                                                                      Main Document     Page 3 of 24
                                          1       PPP.
                                          2              b.      A declaratory judgment that the SBA’s imposition of the No
                                          3       Bankruptcy Rule in the implementation of the PPP is unlawful, discriminatory against
                                          4       prospective borrowers who are debtors in bankruptcy, and beyond its statutory
                                          5       authority.
                                          6              c.      A writ of mandamus under 28 U.S.C. § 1361 to compel the SBA the
                                          7       remove its disqualification of bankruptcy debtors as viable applicants from all PPP
                                          8       applications, including the PPP Application.
                                          9              d.      An order enjoining the SBA, and anybody acting in concert with or at
                                         10       the direction of the SBA from denying Plaintiff a loan under the PPP based on the
                                         11       Plaintiff’s status as a chapter 11 debtor or based on the words “or presently in
                                         12       bankruptcy” on the PPP Application or PPP Lender Application.
                       P.A., ATTORNEYS




                                         13              e.      An order requiring the SBA to remove all references to Plaintiff’s status
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14       as being involved in any bankruptcy from its PPP Application and from any PPP loan
             FOURTH FLOOR




                                         15       policies and procedures, and PPP loan agreements relating to Plaintiff.
SACKS TIERNEY




                                         16              f.      An order requiring the SBA to instruct all lending institutions
                                         17       administering PPP loans to which Plaintiff has submitted a PPP Application that there
                                         18       is no exclusion from the PPP loan program on account of Plaintiff’s involvement in
                                         19       this Bankruptcy Case.
                                         20              g.      An order providing that the Defendant will not authorize, guaranty, or
                                         21       disburse funds appropriated for loans under the PPP without reserving sufficient funds
                                         22       or guaranty authority within the scope of the most recent appropriations to fund the
                                         23       PPP to provide Plaintiff with access to funds under the PPP if the Debtor is eligible
                                         24       to receive PPP funds following the implementation of the foregoing declarations and
                                         25       injunctions.
                                         26              h.      An order authorizing Plaintiff to submit a PPP Application, or any other
                                         27       documents necessary for the processing of the PPP Application, to a participating
                                         28       lender of its choosing with the words “or presently involved in any bankruptcy”

                                                                                       4
                                          Case 2:20-ap-00118-PS
                                            2714627.v1              Doc 1 Filed 05/05/20 Entered 05/05/20 14:54:10           Desc
                                                                    Main Document     Page 4 of 24
                                          1          stricken from the PPP Application and without any reference to this Bankruptcy Case,
                                          2          and providing that any lender shall consider such PPP Application and other
                                          3          documentation to be complete and accurate.
                                          4          11.    Plaintiff also seeks an award of its costs and attorneys’ fees against the United
                                          5   States generally, or against the SBA specifically, pursuant to the Equal Access to Justice Act,
                                          6   28 U.S.C. § 2412.
                                          7                                 JURISDICTION AND VENUE
                                          8          12.    This Court has jurisdiction over this adversary proceeding pursuant to 28
                                          9   U.S.C. §§ 157 and 1334(b) because it arises under 11 U.S.C. §§ 101 et seq. (the “Bankruptcy
                                         10   Code”) and arises in a case under the Bankruptcy Code.
                                         11          13.    Jurisdiction over this matter is also proper pursuant to the judicial review
                                         12   provisions of the APA.
                       P.A., ATTORNEYS




                                         13          14.    This is a core matter pursuant to 28 U.S.C. § 157(b)(2)(A), (D), and (O).
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14          15.    Defendant’s decision to exclude Plaintiff from the PPP is core because it “goes
             FOURTH FLOOR




                                         15   to the very heart of case administration, as the funds were intended by Congress to replace
SACKS TIERNEY




                                         16   Plaintiff’s lost revenue caused by the government lockdowns” and the COVID-19 pandemic.
                                         17   See New Mexico Order at p. 8.
                                         18          16.    A proceeding to determine whether a governmental unit, such as Defendant,
                                         19   has violated 11 U.S.C. § 525(a) is a core matter.
                                         20          17.    In the event that any part of this action is determined not to be a core matter,
                                         21   Plaintiff consents to the Court’s entry of a final judgment pursuant to 11 U.S.C. § 157(c).
                                         22   The Court therefore has Constitutional authority to enter a final judgment on all issues raised
                                         23   in this Complaint.
                                         24          18.    Declaratory and injunctive relief is sought consistent with 5 U.S.C. § 706 and
                                         25   as authorized in 28 U.S.C. § 2201 and 2202, and pursuant to Rule 65, FRCP, as incorporated
                                         26   herein by Rule 7065, FRBP.
                                         27          19.    Venue is proper in this district pursuant to 28 U.S.C. § 1409.
                                         28

                                                                                          5
                                          Case 2:20-ap-00118-PS
                                            2714627.v1                 Doc 1 Filed 05/05/20 Entered 05/05/20 14:54:10           Desc
                                                                       Main Document     Page 5 of 24
                                          1                                             PARTIES
                                          2          20.    Plaintiff is a debtor in the above-captioned Chapter 11 cases, and remains in
                                          3   possession of its property, and is operating its business, as a debtor-in-possession pursuant
                                          4   to §§ 1107 and 1108 of the Bankruptcy Code.
                                          5          21.    Defendant is Jovita Carranza in her capacity as administrator for the U.S. Small
                                          6   Business Administration (the “SBA”).
                                          7          22.    The SBA is an independent agency of the United States government and can
                                          8   sue and be sued in any court of general jurisdiction. See 11 U.S.C. § 634(b).
                                          9                                              FACTS
                                         10          The Debtors, their Operations and the Negative Impact of COVID-19
                                         11          23.    On November 15, 2019 (the “Petition Date”), involuntary Chapter 7
                                         12   bankruptcy petitions were filed against PCT and its parent corporation, Andes Industries,
                       P.A., ATTORNEYS




                                         13   Inc. (“Andes” and, together with PCT, the “Debtors”), thereby commencing the above-
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14   captioned bankruptcy cases.
             FOURTH FLOOR




                                         15          24.    On December 2, 2019, the Debtors filed motions to voluntarily convert their
SACKS TIERNEY




                                         16   bankruptcy cases to cases under chapter 11 of the Bankruptcy Code.
                                         17          25.    The Debtors’ motions to convert were granted and an order for relief was
                                         18   entered in these cases on December 4, 2019.
                                         19          26.    The Debtors are authorized to operate their business as debtors in possession
                                         20   pursuant to Bankruptcy Code sections 1107 and 1108.
                                         21          27.    The Debtors have been in business for over twenty years.
                                         22          28.    The Debtors provide equipment and solutions to telecommunications providers
                                         23   for the “last mile” of signal transmission between major trunk lines and end-users’ homes
                                         24   and businesses.
                                         25          29.    The Debtors offer a complete line of products, including many interrelated
                                         26   components such as cable, taps, connectors, amplifiers, filters, and splitters.
                                         27          30.    Importantly, the Debtors have been designated as providers of an “essential”
                                         28   telecommunications infrastructure service.

                                                                                          6
                                          Case 2:20-ap-00118-PS
                                            2714627.v1                 Doc 1 Filed 05/05/20 Entered 05/05/20 14:54:10           Desc
                                                                       Main Document     Page 6 of 24
                                          1          31.    Indeed, the United States Department of Justice once filed suit to protect the
                                          2   Debtors’ competitive position in the Debtors’ market space and documented Debtors’ role
                                          3   in maintaining price competition with a competitive impact statement filed with the Court in
                                          4   that case.
                                          5          32.    The Debtors’ products, many of which were developed by the Debtors, are
                                          6   technologically sophisticated and are protected by over 150 patents.
                                          7          33.    The Debtors and their wholly owned subsidiaries are a worldwide organization
                                          8   with manufacturing operations in Vietnam and China.          PCT’s shareholder, Deltacom
                                          9   Electronics, produces RF products and jacket cable, utilized by the Debtors, in Bulgaria. PCT
                                         10   has engineering and product management services in the United States and China,
                                         11   warehouses in the United States (in California, Virginia, Arizona and Florida), Vietnam, the
                                         12   United Kingdom, and the Netherlands, and sales and support teams in, among other areas,
                       P.A., ATTORNEYS




                                         13   the United States, Europe, Asia, Mexico, Central and South America.
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14          34.    The Debtors employ, directly or indirectly through their various subsidiaries,
             FOURTH FLOOR




                                         15   over 250 employees in 7 countries.
SACKS TIERNEY




                                         16          35.    The Debtors’ creditors hold over $60,000,000 in claims.
                                         17          36.    As the Debtors demonstrated in connection with their motion to extend
                                         18   exclusivity, the Debtors’ operations were significantly adversely affected by the COVID-19
                                         19   epidemic and the resultant worldwide economic turmoil.
                                         20          37.    For example, PCT operates an assembly plant in China, a manufacturing plant
                                         21   in Vietnam, and works closely with a key supplier in Bulgaria. All of these operations rely
                                         22   on parts produced from third party suppliers located in China. Yet, according to news
                                         23   reports, following the initial outbreaks of COVID-19 on or around January 23, 2020,
                                         24   approximately 760 million Chinese citizens were placed on lockdown.1
                                         25          38.    The shutdown affected all industrial areas and all of PCT’s China-based
                                         26

                                         27   1 See e.g.,https://www.nytimes.com/2020/02/15/business/china-coronavirus-
                                              lockdown.html.
                                         28

                                                                                         7
                                          Case 2:20-ap-00118-PS
                                            2714627.v1                Doc 1 Filed 05/05/20 Entered 05/05/20 14:54:10          Desc
                                                                      Main Document     Page 7 of 24
                                          1   material suppliers. Manufacturing plants and supply chains throughout China were shut
                                          2   down, leaving manufacturers who relied on Chinese made parts, like PCT and its
                                          3   competitors, facing two debilitating concerns: A lack of raw materials and components
                                          4   needed for their production lines and an enormous shortage of workers due to the lockdown.2
                                          5          39.    Suppliers and shippers were not allowed to operate. Prior to re-opening in late
                                          6   February or early March, each business was required to get a permit from the Chinese
                                          7   government and had to test and record, daily, each employee’s temperature.
                                          8          40.    PCT’s assembly plant in China shut down on January 20, 2020, initially to
                                          9   accommodate the Chinese New Year or Spring Festival, and did not reopen until the end of
                                         10   February, 2020, after having been closed for 40 days.
                                         11          41.    Similarly, PCT’s supplier in Bulgaria was closed for two weeks in mid-March
                                         12   due to COVID-19 concerns.
                       P.A., ATTORNEYS




                                         13          42.    Although PCT’s Vietnam manufacturing plant has not been forced to close, it
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14   relied upon parts from China to operate which were not being shipped.
             FOURTH FLOOR




                                         15          43.    At the time of the shutdowns, and as predicted in the Debtors’ projections, PCT
SACKS TIERNEY




                                         16   had sufficient orders from its customers in February and March to reach its projected sales
                                         17   goals of $3 million per month. However, the shutdowns and the cessation of parts production
                                         18   and delivery in China resulted in a slowdown to PCT’s ability to fulfill the orders for
                                         19   approximately 60 days.
                                         20          44.    PCT’s top line sales for February and March were, consequently, negatively
                                         21   affected and the sales projections were, temporarily, not achieved.
                                         22          45.    The shut down and COVID-19 have had a deleterious effect on the Debtors’
                                         23   business operations.
                                         24          46.    The Debtors are currently formulating a plan of reorganization that will allow
                                         25

                                         26   2See e.g., https://www.nbcnews.com/business/business-news/idled-car-production-iphone-
                                              delays-china-s-factory-closures-mean-n1133966.
                                         27

                                         28

                                                                                          8
                                          Case 2:20-ap-00118-PS
                                            2714627.v1                 Doc 1 Filed 05/05/20 Entered 05/05/20 14:54:10         Desc
                                                                       Main Document     Page 8 of 24
                                          1   them to continue providing their essential services to the world, and keeping hundreds of
                                          2   people employed.
                                          3          47.    However, the Debtors’ on-going viability is affected by the dramatic and
                                          4   unexpected decrease in their revenue caused by COVID-19 and its aftermath.
                                          5          48.    The Debtors’ on-going viability and their ability to pay their employees,
                                          6   vendors and pre-petition creditors is negatively affected without the relief afforded by the
                                          7   CARES Act, particularly the PPP.
                                          8          49.    PCT needs the PPP loan to shore up its finances and allow it to continue to
                                          9   support the community as an essential provider of necessary telecommunications
                                         10   infrastructure during the crisis.
                                         11          The CARES Act and the PPP
                                         12                 Overview of the PPP and Eligibility Requirements of the CARES Act
                       P.A., ATTORNEYS




                                         13          50.    In response to the economic catastrophe caused by the COVID-19 pandemic,
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14   Congress passed the CARES Act, which was signed into law on March 27, 2020.
             FOURTH FLOOR




                                         15          51.    The PPP is part of the CARES Act that extends the loan program under section
SACKS TIERNEY




                                         16   7(a), 15 U.S.C. § 636, of the Small Business Act to any business with less than 500
                                         17   employees who apply for funds through any participating federally insured lending
                                         18   institution. See generally § 1102 of the CARES Act.
                                         19          52.    The PPP allows a qualified business to receive loans equal to 2.5 times their
                                         20   average monthly payroll, up to $10 million.
                                         21          53.    No collateral or personal guarantees are required to receive a PPP loan.
                                         22          54.    Neither the SBA nor lenders charge any fees for the PPP loan.
                                         23          55.    The CARES Act explicitly waives certain requirements under section 7(a) of
                                         24   the Small Business Act, such as exhausting other credit options first, prepayment penalties,
                                         25   and personal guarantee requirements for PPP loans.
                                         26          56.    PPP loans may be fully forgiven if the money is used for payroll and related
                                         27   expenses (subject to certain caps), rent, utilities, and interest on debts incurred before
                                         28   February 15, 2020.

                                                                                          9
                                          Case 2:20-ap-00118-PS
                                            2714627.v1                 Doc 1 Filed 05/05/20 Entered 05/05/20 14:54:10         Desc
                                                                       Main Document     Page 9 of 24
                                          1          57.      Loaned money used for other purposes would need to be repaid, but at a low,
                                          2   fixed interest rate, and payments would be deferred for up to a year.
                                          3          58.      The PPP has very few eligibility requirements under the CARES Act.
                                          4   Specifically, an applicant must only:
                                          5                   a.     Be a small business concern or any business concern, nonprofit
                                          6          organization, veterans organization, or Tribal business concern described in section
                                          7          31(b)(2)(C) of the Small Business Act;
                                          8                   b.     Have fewer than 500 employees or, if applicable, the size standard in
                                          9          number of employees established by the Administration for the industry in which the
                                         10          business concern, nonprofit organization, veterans organization, or Tribal business
                                         11          concern operates;
                                         12                   c.     Have been in operation on February 15, 2020; and
                       P.A., ATTORNEYS




                                         13                   d.     Have had employees to whom the applicant pays salaries and payroll
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14          taxes.
             FOURTH FLOOR




                                         15          59.      Plaintiff meets all eligibility requirements for a PPP loan under the CARES
SACKS TIERNEY




                                         16   Act.
                                         17                   Limited Availability of PPP Funds
                                         18          60.      The PPP was initially funded with $350 billion but, due to overwhelming
                                         19   demand, that amount was quickly expended, and additional legislation has been passed to
                                         20   authorize funding of at least an additional $320 billion.
                                         21          61.      Upon information and belief the additional PPP funds are very quickly being
                                         22   exhausted such that it is imperative that relief be granted to PCT before all of the funds are
                                         23   depleted.
                                         24          62.      Although things can change, political leaders have indicated that there will not
                                         25   be further PPP funding after the current funds are exhausted.
                                         26                   There is No Prohibition Against Debtors in Bankruptcy Receiving a PPP
                                                              Loan in the CARES Act
                                         27
                                                     63.      There is no statutory provision in either the CARES Act or the Small Business
                                         28

                                                                                          10
                                          Case 2:20-ap-00118-PS
                                            2714627.v1                  Doc 1 Filed 05/05/20 Entered 05/05/20 14:54:10           Desc
                                                                        Main Document    Page 10 of 24
                                          1   Act that prohibits extending a PPP loan to a debtor and debtor in possession under Chapter
                                          2   11 of the Bankruptcy Code.
                                          3          64.    There is nothing in the CARES Act that requires an applicant to show
                                          4   creditworthiness. Rather, “the CARES Act makes PPP money available regardless of
                                          5   financial distress. Financial distress is presumed. Given the effect of the lockdown, many,
                                          6   perhaps most, applicants would not be able to repay their PPP loans. They don’t have to,
                                          7   because the ‘loans’ are really grants. Repayment is not a significant part of the program. That
                                          8   is why Congress did not include creditworthiness as a requirement.” New Mexico Opinion
                                          9   at p. 10.
                                         10                 The SBA’s Interim Rules Regarding the Administration of the PPP
                                         11          65.    On April 2, 2020, the SBA issued an interim final rule (the “First Interim
                                         12   Rule”) providing guidance on, among other things, the eligibility requirements to receive a
                       P.A., ATTORNEYS




                                         13   loan under the PPP.
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14          66.    The First Interim Rule adopts the ineligibility standards set forth in section
             FOURTH FLOOR




                                         15   120.110, title 13 of the Code of Federal Regulations (“CFR 120.110”), as further described
SACKS TIERNEY




                                         16   in SBA's Standard Operating Procedure 50-10, Subpart B, Chapter 2 ("SOP 50-10"). See
                                         17   First Interim Rule, 2(c) (“Businesses that are not eligible for PPP loans are identified in 13
                                         18   CFR 120.110 and further described further in SBA's Standard Operating Procedure”).
                                         19          67.    The SOP 50-10 provides that a “Small Business Applicant” must, among other
                                         20   things: be an operating business; be located in the United States; be small (as defined by the
                                         21   SBA); and demonstrate the need for the desired credit. See SOP 50-10, pg. 85.
                                         22          68.    The SOP 50-10 also provides that the businesses listed in CFR 120.110 are not
                                         23   eligible for an SBA loan. Bankruptcy debtors are not the listed as an ineligible business in
                                         24   CFR 120.110.
                                         25          69.    Nothing in the SOP 50-10 makes the Plaintiff ineligible for a PPP loan.
                                         26          70.    On April 4, 2020, the SBA issued a supplemental interim final rule further
                                         27   providing guidance on the PPP (the “Second Interim Rule”). Again, the Second Interim Rule
                                         28   does not provide that bankruptcy debtors are ineligible for the PPP loan.

                                                                                        11
                                          Case 2:20-ap-00118-PS
                                            2714627.v1                Doc 1 Filed 05/05/20 Entered 05/05/20 14:54:10            Desc
                                                                      Main Document    Page 11 of 24
                                          1          71.     On April 28, 2020, the SBA issued another interim final rule (i.e., the April
                                          2   28th Rule which purports to disqualify bankruptcy debtors from the PPP.
                                          3                  The PPP Application
                                          4          72.     To receive a disbursement under the PPP, a qualified business must submit a
                                          5   PPP Application, using the PPP Application form created by the SBA on or about April 2,
                                          6   2020, with any federally insured participating lender.
                                          7          73.     Even though neither the CARES Act nor the SBA’s first three interim rules
                                          8   concerning the PPP, prior to the April 28th Rule, prohibits the extension of a PPP loan to a
                                          9   Chapter 11 debtor-in-possession, the PPP Application asks if “the Applicant … [is] presently
                                         10   involved in any bankruptcy.” See Question No. 1, PPP Application, attached hereto as
                                         11   Exhibit “C.”
                                         12          74.     The PPP Application states that “[i]f questions (1) or (2) below are answered
                       P.A., ATTORNEYS




                                         13   “Yes,” the loan will not be approved.” Id.
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14                  Plaintiff Applied for a PPP Loan and Was Rejected Solely Because it is a
             FOURTH FLOOR




                                                             Debtor in Bankruptcy
                                         15
SACKS TIERNEY




                                                     75.     Notwithstanding this prohibition in the PPP Application, PCT submitted a PPP
                                         16
                                              Application to its regular lender, Comerica Bank (“Comerica”) on April 14, 2020, and
                                         17
                                              answered “yes” to Question No. 1.
                                         18
                                                     76.     Pursuant to its PPP Application, Plaintiff requested the disbursement of PPP
                                         19
                                              Funds to it in the amount of $847,535.
                                         20
                                                     77.     A copy of PCT’s completed PPP Application is attached hereto as Exhibit “E.”
                                         21
                                                     78.     The only reason PCT answered “yes” to Question #1 is because of this pending
                                         22
                                              Chapter 11 case.
                                         23
                                                     79.     Neither PCT nor its owner are “presently suspended, debarred, proposed for
                                         24
                                              debarment, declared ineligible, voluntarily excluded from participation in this transaction by
                                         25
                                              any Federal department or agency.”
                                         26
                                                     80.     PCT meets all other requirements for receipt of a PPP loan.
                                         27
                                                     81.     Plaintiff is a business that Congress intended to benefit from the PPP to
                                         28

                                                                                         12
                                          Case 2:20-ap-00118-PS
                                            2714627.v1                 Doc 1 Filed 05/05/20 Entered 05/05/20 14:54:10          Desc
                                                                       Main Document    Page 12 of 24
                                          1   alleviate some of its payroll difficulties.
                                          2          82.    Comerica rejected PCT’s PPP loan application.
                                          3          83.    Comerica specifically informed PCT that it rejected the PPP application
                                          4   because of PCT’s status as a Chapter 11 debtor-in-possession.
                                          5          84.    Upon information and belief, but for PCT’s status as a Chapter 11 debtor-in-
                                          6   possession, Comerica would have made the PPP loan to PCT.
                                          7          85.    PCT has contacted several other banks regarding a PPP loan and has been
                                          8   informed that, because PCT is a Chapter 11 debtor-in-possession, it is ineligible for a PPP
                                          9   loan, despite the lack of any such disqualifying criteria in the CARES Act.
                                         10          86.    There are no administrative appeals or remedies available to Plaintiff to seek
                                         11   review of Defendant’s decision to exclude Plaintiff from the PPP.
                                         12          87.    If approved, PCT would have used, and, if allowed to reapply for a PPP loan
                       P.A., ATTORNEYS




                                         13   with the bankruptcy exclusion removed, will use the funds to only pay items that qualify for
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14   forgiveness, including its rent, utility, insurance, and full-time employees’ payroll costs.
             FOURTH FLOOR




                                         15          88.    These are all permissible uses under either under section 1102 or 15 U.S.C. §
SACKS TIERNEY




                                         16   636(a) that allow use of loaned funds for “working capital.”
                                         17          89.    Plaintiff has the financial and accounting ability to follow all PPP rules and
                                         18   requirements regarding the use of PPP funds to ensure that the “loan” will be forgiven
                                         19   pursuant to the terms of the CARES Act.
                                         20          90.    Plaintiff will file a motion in the Bankruptcy Court seeking entry of an order
                                         21   pursuant to Bankruptcy Code § 364(b) authorizing Plaintiff to obtain post-petition financing
                                         22   on an unsecured basis (the “PPP DIP Financing Motion”).
                                         23                                                 COUNT I
                                         24                 Administrative Procedure Act – Exceeds Statutory Authority
                                         25          91.    Plaintiff hereby incorporates each and every allegation contained in the
                                         26   foregoing paragraphs as though fully set forth herein.
                                         27          92.    Under the APA, courts must “hold unlawful and set aside agency action,
                                         28   findings and conclusions found to be . . . in excess of statutory jurisdiction, authority, or

                                                                                         13
                                          Case 2:20-ap-00118-PS
                                            2714627.v1                 Doc 1 Filed 05/05/20 Entered 05/05/20 14:54:10            Desc
                                                                       Main Document    Page 13 of 24
                                          1   limitations, or short of statutory right.” 5 U.S.C. § 706(2)(C).
                                          2            93.    Defendants may only exercise authority conferred by statute.
                                          3            94.    The SBA issued the First Interim Rule which provides guidance on, among
                                          4   other things, the eligibility requirements to receive a loan under the PPP. The First Interim
                                          5   Rule adopts the ineligibility standards set forth in CFR 120.110, as further described in SOP
                                          6   50-10.
                                          7            95.    SOP 50-10 provides that a “Small Business Applicant” must, among other
                                          8   things: be an operating business; be located in the United States; be small (as defined by the
                                          9   SBA); and demonstrate the need for the desired credit. See SOP 50-10, p. 85.
                                         10            96.    SOP 50-10 also states that the businesses listed in CFR 120.110 are not eligible
                                         11   for an SBA loan.
                                         12            97.    Bankruptcy debtors are not the listed as an ineligible business in CFR 120.110.
                       P.A., ATTORNEYS




                                         13            98.    Notwithstanding the foregoing, the SBA issued the PPP Application on or
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14   about April 2, 2020, which purports to disqualify bankruptcy debtors from participation in
             FOURTH FLOOR




                                         15   the PPP.
SACKS TIERNEY




                                         16            99.    Further, the SBA issued the PPP Lender Application, which states that the PPP
                                         17   loan cannot be approved unless the applicant certifies that neither the applicant nor any owner
                                         18   is presently involved in any bankruptcy.
                                         19            100.   The SBA issued the Second Interim Rule which further provides guidance on
                                         20   the PPP but does not provide that bankruptcy debtors are ineligible for the PPP loan.
                                         21            101.   The SBA then issued the April 28th Rule which provides that debtors in
                                         22   bankruptcy are not eligible to participate in the PPP.
                                         23            102.   The No Bankruptcy Requirement in the April 28th Rule, PPP Application and
                                         24   PPP Lender Application exceeded the Defendant’s statutory authority and are in direct
                                         25   contravention and in violation of the purposes and provisions of the CARES Act.
                                         26            103.   The    Defendant’s     articulated   “justification”   for   the    bankruptcy
                                         27   disqualification—that bankruptcy debtors “present an unacceptably high risk for an
                                         28   unauthorized use of funds or non-repayment of unforgiven loans”—is frivolous, arbitrary

                                                                                          14
                                          Case 2:20-ap-00118-PS
                                            2714627.v1                  Doc 1 Filed 05/05/20 Entered 05/05/20 14:54:10           Desc
                                                                        Main Document    Page 14 of 24
                                          1   and capricious and is contrary to the oversight that the Bankruptcy Court, the United States
                                          2   Trustee’s Office and the Plaintiff’s creditor body imposes on the Plaintiff as a debtor-in-
                                          3   possession.
                                          4          104.    The CARES Act directly addresses the PPP eligibility requirements, but the
                                          5   Defendant unilaterally and without authority changed the eligibility by imposing the No
                                          6   Bankruptcy Requirement.
                                          7          105.    Defendants implemented the PPP in a manner that unlawfully excludes debtors
                                          8   in bankruptcy.
                                          9          106.    Nothing in the CARES Act, SBA Regulations, SOP 50-10, the First Interim
                                         10   Rule, or the Second Interim Rule authorizes or permits the SBA to exclude debtors in
                                         11   bankruptcy from the PPP.
                                         12          107.    Defendants’ implementation of the PPP in a manner that causes debtors in
                       P.A., ATTORNEYS




                                         13   bankruptcy, including Plaintiff, to be ineligible is therefore “in excess of statutory
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14   jurisdiction, authority, or limitations, or short of statutory right,” in violation of the APA. 5
             FOURTH FLOOR




                                         15   U.S.C. § 706(2)(C).
SACKS TIERNEY




                                         16          108.    The SBA has made a final determination with respect to the issuance of the
                                         17   PPP Application and the PPP Lender Application.
                                         18          109.    There are no administrative appeals or remedies available to Plaintiff to seek
                                         19   review of the SBA’s determination to issue the PPP Application, the PPP Lender Application
                                         20   and the April 28th Rule.
                                         21          110.    Pursuant to § 706 of the APA the No Bankruptcy Requirement imposed by the
                                         22   SBA must be set aside, stricken and vacated.
                                         23          111.    Plaintiff is entitled to a declaratory judgment that Defendants’ implementation
                                         24   of the PPP in a manner that causes debtors in bankruptcy, including Plaintiff, to be ineligible
                                         25   is “in excess of statutory jurisdiction, authority, or limitations, or short of statutory right,” in
                                         26   violation of the APA.
                                         27          112.    Plaintiff is entitled to preliminary and permanent injunctive relief enjoining
                                         28   Defendant from denying Plaintiff a loan under the PPP based on the Plaintiff’s status as a

                                                                                          15
                                          Case 2:20-ap-00118-PS
                                            2714627.v1                  Doc 1 Filed 05/05/20 Entered 05/05/20 14:54:10              Desc
                                                                        Main Document    Page 15 of 24
                                          1   chapter 11 debtor.
                                          2            113.     Plaintiff is likely to succeed on the merits of its claims against the SBA.
                                          3            114.     Plaintiff will likely suffer immediate and irreparable harm as a result of the
                                          4   unlawful No Bankruptcy Requirement because the PPP offers applicants guaranteed loans
                                          5   that are not otherwise obtainable in the private marketplace, the PPP funds are disbursed on
                                          6   a first-come, first served basis and are quickly being depleted even after Congress enacted
                                          7   further relief.
                                          8            115.     Without a PPP loan, the Plaintiff may be forced to lay off or furlough essential
                                          9   employees which will have an effect on the Plaintiff’s bankruptcy estate and alter how this
                                         10   Chapter 11 case will be administered.
                                         11            116.     Further, the balance of the hardships weighs heavily in favor of the issuance of
                                         12   injunctive relief.
                       P.A., ATTORNEYS




                                         13            117.     Plaintiff has no adequate remedy at law.
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14            118.     Public policy favors allowing Plaintiff to participate in the PPP because
             FOURTH FLOOR




                                         15   Plaintiff provides essential telecommunications services to the nation and the world, and the
SACKS TIERNEY




                                         16   PPP was implemented specifically to assist businesses such as Plaintiff’s.
                                         17                                                COUNT II
                                         18                     Administrative Procedure Act – Arbitrary and Capricious
                                         19            119.     Plaintiff hereby incorporates each and every allegation contained in the
                                         20   foregoing paragraphs as though fully set forth herein.
                                         21            120.     The APA provides that courts must “hold unlawful and set aside agency action,
                                         22   findings and conclusions found to be . . . arbitrary, capricious, [or] an abuse of discretion.”
                                         23   5 U.S.C. § 706(2)(A).
                                         24            121.     The SBA issued the First Interim Rule which provides guidance on, among
                                         25   other things, the eligibility requirements to receive a loan under the PPP. The First Interim
                                         26   Rule adopts the ineligibility standards set forth in CFR 120.110, as further described in SOP
                                         27   50-10.
                                         28            122.     SOP 50-10 provides that a “Small Business Applicant” must, among other

                                                                                            16
                                          Case 2:20-ap-00118-PS
                                            2714627.v1                    Doc 1 Filed 05/05/20 Entered 05/05/20 14:54:10            Desc
                                                                          Main Document    Page 16 of 24
                                          1   things: be an operating business; be located in the United States; be small (as defined by the
                                          2   SBA); and demonstrate the need for the desired credit. See SOP 50-10, pg. 85.
                                          3          123.   SOP 50-10 also provides that the businesses listed in CFR 120.110 are not
                                          4   eligible for an SBA loan. Bankruptcy debtors are not the listed as an ineligible business in
                                          5   CFR 120.110.
                                          6          124.   Notwithstanding the foregoing, the SBA issued the PPP Application that
                                          7   purports to disqualify bankruptcy debtors from participation in the PPP.
                                          8          125.   Further, the SBA issued the PPP Lender Application which states that the PPP
                                          9   loan cannot be approved unless the applicant certifies that neither the applicant nor any owner
                                         10   is presently involved in any bankruptcy. See Exhibit “D.”
                                         11          126.   The SBA issued the Second Interim Rule which further provides guidance on
                                         12   the PPP. The Second Interim Rule does not provide that bankruptcy debtors are ineligible
                       P.A., ATTORNEYS




                                         13   for the PPP loan.
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14          127.   The SBA then issued the April 28th Rule which provides that debtors in
             FOURTH FLOOR




                                         15   bankruptcy are not eligible to participate in the PPP.
SACKS TIERNEY




                                         16          128.   The No Bankruptcy Requirement in the April 28th Rule, PPP Application and
                                         17   PPP Lender Application exceeded the Defendant’s statutory authority and are in direct
                                         18   contravention and in violation of the purposes and provisions of the CARES Act.
                                         19          129.   The    Defendant’s     articulated    “justification”   for   the    bankruptcy
                                         20   disqualification—that bankruptcy debtors “present an unacceptably high risk for an
                                         21   unauthorized use of funds or non-repayment of unforgiven loans”—is frivolous, arbitrary
                                         22   and capricious and is contrary to the oversight that the Bankruptcy Court, the United States
                                         23   Trustee’s Office and the Plaintiff’s creditor body imposes on the Plaintiff as a debtor-in-
                                         24   possession.
                                         25          130.   The CARES Act directly addresses the PPP eligibility requirements but the
                                         26   Defendant unilaterally and without authority changed the eligibility by imposing the No
                                         27   Bankruptcy Requirement.
                                         28          131.   Defendants implemented the PPP in a manner that unlawfully excludes debtors

                                                                                        17
                                          Case 2:20-ap-00118-PS
                                            2714627.v1                Doc 1 Filed 05/05/20 Entered 05/05/20 14:54:10            Desc
                                                                      Main Document    Page 17 of 24
                                          1   in bankruptcy.
                                          2          132.       Nothing in the CARES Act, SBA Regulations, SOP 50-10, the First Interim
                                          3   Rule or the Second Interim Rule authorizes or permits the SBA to exclude debtors in
                                          4   bankruptcy from the PPP.
                                          5          133.       Defendants’ implementation of the PPP in a manner that causes debtors in
                                          6   bankruptcy, including Plaintiff, to be ineligible is therefore “arbitrary, capricious, [or] an
                                          7   abuse of discretion” in violation of the APA. 5 U.S.C. § 706(2)(A).
                                          8          134.       The SBA has made a final determination with respect to the issuance of the
                                          9   PPP Application and the PPP Lender Application.
                                         10          135.       There are no administrative appeals or remedies available to Plaintiff to seek
                                         11   review of the SBA’s determination to issue the PPP Application and the PPP Lender
                                         12   Application.
                       P.A., ATTORNEYS




                                         13          136.       Pursuant to § 706 of the APA the No Bankruptcy Requirement imposed by the
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14   SBA must be set aside, stricken and vacated.
             FOURTH FLOOR




                                         15          137.       Plaintiff is entitled to a declaratory judgment that Defendants’ implementation
SACKS TIERNEY




                                         16   of the PPP in a manner that causes debtors in bankruptcy, including Plaintiff, to be ineligible
                                         17   is “arbitrary, capricious, [or] an abuse of discretion” in violation of the APA.
                                         18          138.       Further, Plaintiff is entitled to preliminary and permanent injunctive relief
                                         19   enjoining Defendants from denying Plaintiff a loan under the PPP based on the Plaintiff’s
                                         20   status as a chapter 11 debtor.
                                         21          139.       Plaintiff is likely to succeed on the merits of its claims against the SBA.
                                         22          140.       Plaintiff will likely suffer immediate and irreparable harm as a result of the
                                         23   unlawful No Bankruptcy Requirement because the PPP offers applicants guaranteed loans
                                         24   that are not otherwise obtainable in the private marketplace, the PPP funds are disbursed on
                                         25   a first-come, first served basis and are quickly being depleted even after Congress enacted
                                         26   further relief.
                                         27          141.       Without a PPP loan, the Plaintiff may be forced to lay off or furlough essential
                                         28   employees which will have a permanent effect on the Plaintiff’s bankruptcy estate and alter

                                                                                            18
                                          Case 2:20-ap-00118-PS
                                            2714627.v1                    Doc 1 Filed 05/05/20 Entered 05/05/20 14:54:10            Desc
                                                                          Main Document    Page 18 of 24
                                          1   how this Chapter 11 case will be administered.
                                          2          142.    Further, the balance of the hardships weighs heavily in favor of the issuance of
                                          3   injunctive relief.
                                          4          143.    Plaintiff has no adequate remedy at law.
                                          5          144.    Public policy favors allowing Plaintiff to participate in the PPP because
                                          6   Plaintiff provides essential telecommunications services to the nation and the world, and the
                                          7   PPP was implemented specifically to assist businesses such as Plaintiff’s.
                                          8                                             COUNT III
                                          9       Violation of 11 U.S.C. § 525 – Discriminatory Treatment of Chapter 11 Debtor
                                         10          145.    Plaintiff hereby incorporates each and every allegation contained in the
                                         11   foregoing paragraphs as though fully set forth herein.
                                         12          146.    Section 525(a) of the Bankruptcy Code provides, in relevant part, that “a
                       P.A., ATTORNEYS




                                         13   governmental unit may not deny, revoke, suspend, or refuse to renew a license, permit,
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14   charter, franchise, or other similar grant to, condition such a grant to . . . a person that is or
             FOURTH FLOOR




                                         15   has been a debtor under this title.” 11 U.S.C. § 525(a). This list is illustrative rather than
SACKS TIERNEY




                                         16   exhaustive.
                                         17          147.    The PPP is a government program designed to provide relief to small
                                         18   businesses affected by COVID-19.
                                         19          148.    The PPP is not a loan program; rather, it is a grant or support program. See
                                         20   New Mexico Order at pp. 10 and 14.
                                         21          149.    The SBA is denying Plaintiff the benefits provided by the PPP through No
                                         22   Bankruptcy Requirements in violation of section 525(a) of the Bankruptcy Code.
                                         23          150.    Plaintiff is not being denied access to the PPP because of its creditworthiness.
                                         24   In fact, the PPP was enacted to provide relief to struggling small businesses without regard
                                         25   to their creditworthiness.
                                         26          151.    But for the No Bankruptcy Requirements, Plaintiff is otherwise eligible for a
                                         27   PPP loan.
                                         28          152.    As such, the No Bankruptcy Requirements are interfering with Plaintiff’s

                                                                                         19
                                          Case 2:20-ap-00118-PS
                                            2714627.v1                 Doc 1 Filed 05/05/20 Entered 05/05/20 14:54:10              Desc
                                                                       Main Document    Page 19 of 24
                                          1   ability to obtain a “fresh start” and its ability to retain its employees many of whom are
                                          2   crucial to the Plaintiff’s business as going concerns.
                                          3          153.       Through the No Bankruptcy Requirements, Defendants have discriminated
                                          4   against chapter 11 debtors generally, and Plaintiff in particular, in violation of Section 525(a)
                                          5   of the Bankruptcy Code.
                                          6          154.       Defendants’ violation causes ongoing harm to Plaintiff.
                                          7          155.       Plaintiff is entitled to a declaratory judgment that Defendants’ implementation
                                          8   of the PPP in a manner that causes debtors in bankruptcy, including Plaintiff, to be ineligible
                                          9   is unlawful and discriminatory against debtors in bankruptcy in violation of Section 525(a)
                                         10   of the Bankruptcy Code.
                                         11          156.       Further, Plaintiff is entitled to preliminary and permanent injunctive relief
                                         12   enjoining Defendants from denying Plaintiff a loan under the PPP based on the Plaintiff’s
                       P.A., ATTORNEYS




                                         13   status as a chapter 11 debtor.
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14          157.       Plaintiff is likely to succeed on the merits of their claims against the SBA.
             FOURTH FLOOR




                                         15          158.       Plaintiff will likely suffer immediate and irreparable harm as a result of the
SACKS TIERNEY




                                         16   unlawful No Bankruptcy Requirement because the PPP offers applicants guaranteed loans
                                         17   that are not otherwise obtainable in the private marketplace, the PPP funds are disbursed on
                                         18   a first-come, first served basis and are quickly being depleted even after Congress enacted
                                         19   further relief.
                                         20          159.       Without a PPP loan, the Plaintiff may be forced to lay off or furlough essential
                                         21   employees which will have a permanent effect on the Plaintiff’s bankruptcy estate and alter
                                         22   how this Chapter 11 case will be administered.
                                         23          160.       Further, the balance of the hardships weighs heavily in favor of the issuance of
                                         24   injunctive relief.
                                         25          161.       Plaintiff has no adequate remedy at law.
                                         26          162.       Public policy favors allowing Plaintiff to participate in the PPP because
                                         27   Plaintiff provides essential telecommunications services to the nation and the world, and the
                                         28   PPP was implemented specifically to assist businesses such as Plaintiff’s.

                                                                                            20
                                          Case 2:20-ap-00118-PS
                                            2714627.v1                    Doc 1 Filed 05/05/20 Entered 05/05/20 14:54:10            Desc
                                                                          Main Document    Page 20 of 24
                                          1                                            COUNT IV
                                          2                                 Mandamus Under 28 U.S.C. §1361
                                          3          163.   Plaintiff hereby incorporates each and every allegation contained in foregoing
                                          4   paragraphs as though fully set forth herein.
                                          5          164.   The Defendants have the non-discretionary duty to comply with the CARES
                                          6   Act and the provisions of the PPP to apply criteria to the PPP that are substantively and/or
                                          7   procedurally valid and to avoid imposing criteria to the PPP that are substantively and/or
                                          8   procedurally ultra vires.
                                          9          165.   Plaintiff is entitled to a writ of mandamus under 28 U.S.C. § 1361 to compel
                                         10   the SBA to remove from all PPP applications, including the PPP Application and the PPP
                                         11   Lender Application its disqualification of bankruptcy debtors as viable applicants because
                                         12   SBA acted beyond its statutory authority in implementing such disqualifying factors.
                       P.A., ATTORNEYS




                                         13                                            COUNT V
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14                                             Injunction
             FOURTH FLOOR




                                         15          166.   Plaintiff incorporates all preceding allegations of this Complaint herein by this
SACKS TIERNEY




                                         16   reference.
                                         17          167.   In addition to the foregoing injunctions, PCT is entitled to a Court order
                                         18   enjoining the SBA from requiring applicants to not be “presently involved in any
                                         19   bankruptcy” in order to qualify for a PPP loan. There is no such requirement in section 1102
                                         20   of the CARES Act or under § 7(a) of the Small Business Act. By enforcing this requirement,
                                         21   the Defendant is exceeding her authority under the CARES Act.
                                         22          168.   PCT is entitled to injunctive relief, and a declaration and order, that the SBA
                                         23   must remove all references to a loan applicant’s status as being involved in any bankruptcy
                                         24   from its PPP loan applications, PPP loan policies and procedures, and PPP loan agreements.
                                         25          169.   PCT is also entitled to injunctive relief, and a declaration and order, that SBA
                                         26   must instruct all lending institutions administering PPP loans that there is no exclusion from
                                         27   the PPP loan program on account of involvement in bankruptcy.
                                         28          170.   PCT is likely to prevail on the merits.

                                                                                            21
                                          Case 2:20-ap-00118-PS
                                            2714627.v1                    Doc 1 Filed 05/05/20 Entered 05/05/20 14:54:10        Desc
                                                                          Main Document    Page 21 of 24
                                          1          171.   The balance of hardships favor issuance of preliminary injunctive relief.
                                          2          172.   Not receiving a PPP loan may cause PCT and its creditors to suffer immediate
                                          3   and irreparable harm by inhibiting PCT’s ability to effectively reorganize and requiring that
                                          4   PCT, instead, liquidate its assets which would result in most of its creditors receiving far less
                                          5   than they would through Debtors’ reorganization.
                                          6          173.   Preliminary and permanent injunctive relief while this matter is pending will
                                          7   not cause any harm to Defendant.
                                          8          174.   Public policy favors the issuance of the injunctions sought herein.
                                          9                                            COUNT VI
                                         10                                         Declaratory Relief
                                         11          175.   Plaintiff incorporates all preceding allegations of this Complaint herein by this
                                         12   reference.
                       P.A., ATTORNEYS




                                         13          176.   Justiciable controversies exist regarding whether (a) the CARES Act precludes
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14   a Chapter 11 from participating in the PPP and receiving a PPP Loan, (b) the Defendant has
             FOURTH FLOOR




                                         15   exceeded her authority under the CARES Act by precluding lenders from making PPP loans
SACKS TIERNEY




                                         16   to otherwise qualified applicants simply because they are involved in a bankruptcy
                                         17   proceeding, and (c) whether a lender participant in the PPP may make a PPP loan to PCT
                                         18   despite the fact that PCT is currently a debtor in bankruptcy.
                                         19          177.   In addition to the declaratory relief requested above, PCT is entitled to a
                                         20   declaration and order that the SBA must remove all references to a loan applicant’s status as
                                         21   being involved in any bankruptcy from its PPP loan applications, PPP loan policies and
                                         22   procedures, and PPP loan agreements.
                                         23          178.   PCT is also entitled to a declaration and order that SBA must instruct all
                                         24   lending institutions administering PPP loans that there is no exclusion from the PPP loan
                                         25   program on account of involvement in bankruptcy.
                                         26                                            COUNT VII
                                         27                                              Damages
                                         28          179.   Plaintiff incorporates all preceding allegations of this Complaint herein by this

                                                                                         22
                                          Case 2:20-ap-00118-PS
                                            2714627.v1                 Doc 1 Filed 05/05/20 Entered 05/05/20 14:54:10             Desc
                                                                       Main Document    Page 22 of 24
                                          1   reference.
                                          2          180.   If the second tranche of PPP funding becomes depleted without a disbursement
                                          3   of PPP funds to Plaintiff, and there is no supplemental funding of the PPP, Plaintiff is entitled
                                          4   to recover damages against Defendant, in an amount to be determined at trial, based upon
                                          5   the arbitrary and capricious, and wrongful, denial of Plaintiff’s timely PPP Application to
                                          6   participate in the PPP Loan program solely based upon Plaintiff being a Chapter 11 debtor.
                                          7          181.   Defendant’s actions in precluding Plaintiff’s participation in the PPP were
                                          8   arbitrary, capricious and unlawful and proximately and actually caused damage to Plaintiff
                                          9   in an amount to be proven at trial.
                                         10                                            COUNT VIII
                                         11                                           Attorney’s Fees
                                         12          182.   Plaintiff incorporates all preceding allegations of this Complaint herein by this
                       P.A., ATTORNEYS




                                         13   reference.
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14          183.   Plaintiff is entitled to an award of its costs and attorneys’ fees against the
             FOURTH FLOOR




                                         15   United States generally or against the SBA specifically pursuant to the Equal Access to
SACKS TIERNEY




                                         16   Justice Act, 28 U.S.C. § 2412.
                                         17          WHEREFORE, based on the foregoing PCT prays that the Court:
                                         18          A.     Issue an order granting the injunctive relief in favor of PCT as requested above
                                         19   and finding that no bond should be required for the emergency relief sought by way of Rule
                                         20   7065, FRBP.
                                         21          B.     Issue an order for declaratory relief as requested above.
                                         22          C.     Alternatively, if PPP funds are not distributed to Plaintiff, award damages in
                                         23   favor of Plaintiff and against Defendant in an amount to be proven at trial.
                                         24          D.     Find in PCT’s favor on all claims asserted in this Complaint.
                                         25          E.     Award PCT its attorney’s fees and costs incurred herein pursuant to the Equal
                                         26   Access to Justice Act, 28 U.S.C. § 2412.
                                         27   ….
                                         28   ….

                                                                                         23
                                          Case 2:20-ap-00118-PS
                                            2714627.v1                 Doc 1 Filed 05/05/20 Entered 05/05/20 14:54:10             Desc
                                                                       Main Document    Page 23 of 24
                                          1         F.     Award such other relief as the Court deems just and proper under the
                                          2   circumstances.
                                          3         DATED: May 5, 2020.
                                          4                                        SACKS TIERNEY P.A.
                                          5

                                          6                                        By: /s/ Philip R. Rudd
                                                                                        Wesley D. Ray
                                          7                                             Philip R. Rudd
                                                                                       Attorneys for Debtors
                                          8

                                          9

                                         10

                                         11

                                         12
                       P.A., ATTORNEYS




                                         13
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14
             FOURTH FLOOR




                                         15
SACKS TIERNEY




                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28

                                                                                     24
                                          Case 2:20-ap-00118-PS
                                            2714627.v1             Doc 1 Filed 05/05/20 Entered 05/05/20 14:54:10   Desc
                                                                   Main Document    Page 24 of 24
